                Case 18-10601-MFW                 Doc 2236         Filed 03/29/19          Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON APRIL 2, 2019 AT 2:00 P.M. (ET)2

I.       RESOLVED MATTER:

         1.        Motion of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc. OA3, LLC,
                   and RMF, LLC, Pursuant to Section 107(b) of the Bankruptcy Code, Bankruptcy
                   Rule 9018 and Local Rule 9018-1(b), (I) Authorizing Movants to File Exhibits to
                   Declaration of Robert P. Bermingham in Support of Investment Counterparties’
                   Motion to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by
                   Lantern Entertainment Pursuant to Asset Purchase Agreement, and (C) Compel
                   Performance by Lantern Entertainment LLC Under Asset Purchase Agreement
                   Under Seal, and (II) Directing Parties to Redact Confidential Information [Docket
                   No. 2113 – filed February 20, 2019]

                   Objection / Response Deadline: March 6, 2019 at 4:00 p.m. (ET); extended solely
                                                  for Spyglass Media Group, LLC (f/k/a Lantern
                                                  Entertainment LLC)3 to March 19, 2019 at 4:00
                                                  p.m. (ET)

                   Objections / Responses Received:               None to date.


1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the April 2, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon
(ET) on Monday, April 1, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.
3
  On March 19, 2019, Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) filed the Notice of Legal
Name Change [Docket No. 2201] identifying that Lantern Entertainment LLC (“Lantern”) changed its name with
the Secretary of State for the State of Delaware to Spyglass Media Group, LLC. References to Lantern are now
references to Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC).


RLF1 21014369v.1
               Case 18-10601-MFW          Doc 2236     Filed 03/29/19   Page 2 of 7



                   Related Documents:

                   i.     Order Approving Motion of Y Movie, LLC, Y Theatrical, LLC, YFE
                          Holdings, Inc. OA3, LLC, and RMF, LLC, Pursuant to Section 107(b) of
                          the Bankruptcy Code, Bankruptcy Rule 9018 and Local Rule 9018-1(b),
                          (I) Authorizing Movants to File Exhibits to Declaration of Robert P.
                          Bermingham in Support of Investment Counterparties’ Motion to (A)
                          Enforce Sale Order, (B) Confirm Assumption of Liabilities by Lantern
                          Entertainment Pursuant to Asset Purchase Agreement, and (C) Compel
                          Performance by Lantern Entertainment LLC Under Asset Purchase
                          Agreement Under Seal, and (II) Directing Parties to Redact Confidential
                          Information [Docket No. 2227 – entered March 28, 2019]

                   Status: On March 28, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer required.

II.      CONTINUED MATTERS:

         2.        Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                   Objections Received That Are Scheduled to Be Heard:

                   A.     Objection of Interested Party Studiocanal S.A.S. to Assumption and
                          Assignment of Executory Contract, and Reservation of Rights [Docket
                          No. 1814 – filed December 4, 2018]

                   B.     [Redacted] Declaration of Ron Halpern in Support of Objection of
                          Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                          Executory Contracts, and Reservation of Rights [Docket No. 1815 - filed
                          December 4, 2018]

                   C.     [SEALED] ‘Exhibit A’ to Declaration of Ron Halpern in Support of
                          Objection of Interested Parties Studiocanal S.A.S. to Assumption and
                          Assignment of Executory Contracts, and Reservation of Rights [Docket
                          No. 1816 - filed December 4, 2018]




                                                  2
RLF1 21014369v.1
               Case 18-10601-MFW          Doc 2236      Filed 03/29/19    Page 3 of 7



                   D.     Supplemental Objection of Interested Party Studiocanal S.A.S. to
                          Assumption and Assignment of Executory Contract, and Reservation of
                          Rights [Docket No. 2205 – filed March 20, 2019]

                   E.     Declaration Of Kathy A. Jorrie In Support Of Supplemental Objection of
                          Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                          Executory Contracts, And Reservation of Rights [Docket No. 2206 – filed
                          March 20, 2019]

                   F.     Supplemental Declaration of Ron Halpern In Support of Supplemental
                          Objection of Interested Parties Studiocanal S.A.S. To Assumption And
                          Assignment of Executory Contracts, And Reservation of Rights [Docket
                          No. 2207 – filed March 20, 2019]

                   Related Documents:

                   i.     Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                          Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                          Other Interests, (II) Authorizing the Assumption and Assignment of
                          Certain Executory Contracts and Unexpired Leases in Connection
                          Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                          May 9, 2018]

                   ii.    Order Approving Amendment to Asset Purchase Agreement Entered Into
                          By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                          1220 - entered July 11, 2018]

                   iii.   Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                          [Docket No. 1457 - filed September 5, 2018]

                   iv.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   v.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   vi.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   vii    Order Pursuant to Bankruptcy Code Section 107(b), Bankruptcy Rule
                          9018 and Local Rule 9018-1(b) Authorizing Interested Party Studiocanal
                          S.A.S. to File Under Seal Declaration of Ron Halpern in Support of
                          Objection of Interested Party Studiocanal S.A.S. to Assumption and
                          Assignment of Executory Contracts, and Reservation of Rights [Docket
                          No. 1943 - entered January 7, 2019]



                                                   3
RLF1 21014369v.1
               Case 18-10601-MFW          Doc 2236     Filed 03/29/19     Page 4 of 7



                   viii.   Omnibus Reply of Lantern Entertainment LLC to Objections to
                           Assumption and Assignment of Distribution Agreements Filed by (A) Sun
                           Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 -
                           filed February 21, 2019]

                   Status: The hearing on this matter solely as it relates to the issues raised by
                           Studiocanal S.A.S. has been continued to April 10, 2019 at 10:30 a.m.
                           (ET).

         3.        Motion of Lantern Entertainment LLC to File Under Seal Distribution
                   Agreements Referenced in the Omnibus Reply of Lantern Entertainment LLC to
                   Objections to Assumption and Assignment of Distribution Agreements Filed by
                   (A) Sun Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2120 -
                   filed February 21, 2019]

                   Objections / Responses Received:    None to date.

                   Related Documents: None to date.

                   Status: The hearing on this matter has been continued to April 10, 2019 at 10:30
                           a.m. (ET).

III.     MATTERS GOING FORWARD:

         4.        Motion of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc. OA3, LLC,
                   and RMF, LLC to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities
                   by Lantern Entertainment LLC Pursuant to Asset Purchase Agreement, and
                   (C) Compel Performance by Lantern Entertainment LLC Under Asset Purchase
                   Agreement [Docket No. 2110 – filed February 20, 2019]

                   Objection / Response Deadline: March 6, 2019 at 4:00 p.m. (ET); extended solely
                                                  for Spyglass Media Group, LLC (f/k/a Lantern
                                                  Entertainment LLC to March 19, 2019 at 4:00
                                                  p.m. (ET)

                   Objections / Responses Received:

                   A.      [Redacted] Objection of Spyglass Media Group, LLC (f/k/a Lantern
                           Entertainment LLC) to Motion of Y Movie, LLC, Y Theatrical, LLC, YFE
                           Holdings, Inc., OA3, LLC, and RMF, LLC [Docket No. 2202 – filed
                           March 19, 2019]

                   B.      [FILED UNDER SEAL] Objection of Spyglass Media Group, LLC (f/k/a
                           Lantern Entertainment LLC) to Motion of Y Movie, LLC, Y Theatrical,
                           LLC, YFE Holdings, Inc., OA3, LLC, and RMF, LLC [Docket No. 2204 –
                           filed March 19, 2019]

                   Related Documents:

                                                   4
RLF1 21014369v.1
               Case 18-10601-MFW          Doc 2236     Filed 03/29/19    Page 5 of 7



                   i.     [SEALED] Declaration of Robert P. Bermingham in Support of
                          Investment Counterparties' Motion to (A) Enforce Sale Order, (B)
                          Confirm Assumption of Liabilities by Lantern Entertainment LLC
                          Pursuant to Asset Purchase Agreement, and (C) Compel Performance by
                          Lantern Entertainment LLC under Asset Purchase Agreement [Docket No.
                          2111 – filed February 20, 2019]

                   ii.    [Redacted] Declaration of Robert P. Bermingham in Support of
                          Investment Counterparties' Motion to (A) Enforce Sale Order, (B)
                          Confirm Assumption of Liabilities by Lantern Entertainment LLC
                          Pursuant to Asset Purchase Agreement, and (C) Compel Performance by
                          Lantern Entertainment LLC under Asset Purchase Agreement [Docket No.
                          2112 – filed February 20, 2019]

                   iii.   Notice of Rescheduled Hearing with Respect to (I) Motion of Y Movie,
                          LLC, Y Theatrical, LLC, YFE Holdings, Inc. OA3, LLC, and RMF, LLC
                          to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by
                          Lantern Entertainment LLC Pursuant to Asset Purchase Agreement, and
                          (C) Compel Performance by Lantern Entertainment LLC Under Asset
                          Purchase Agreement, and (II) Motion of Y Movie, LLC, Y Theatrical,
                          LLC, YFE Holdings, Inc. OA3, LLC, and RMF, LLC, Pursuant to Section
                          107(b) of the Bankruptcy Code, Bankruptcy Rule 9018 and Local Rule
                          9018-1(b), (I) Authorizing Movants to File Exhibits to Declaration of
                          Robert P. Bermingham in Support of Investment Counterparties’ Motion
                          to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by
                          Lantern Entertainment Pursuant to Asset Purchase Agreement, and
                          (C)Compel Performance by Lantern Entertainment LLC Under Asset
                          Purchase Agreement Under Seal, and (II) Directing Parties to Redact
                          Confidential Information [Docket No. 2166 – filed March 7, 2019]

                   iv.    [FILED UNDER SEAL] Reply of Y Movie, LLC, Y Theatrical, LLC,
                          YFE Holdings, Inc. OA3, LLC, and RMF, LLC in Support of Motion to
                          (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by Lantern
                          Entertainment LLC Pursuant to Asset Purchase Agreement, and
                          (C) Compel Performance by Lantern Entertainment LLC under Asset
                          Purchase Agreement [Docket No. 2230 – filed March 28, 2019]

                   v.     [Redacted] Reply of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings,
                          Inc. OA3, LLC, and RMF, LLC in Support of Motion to (A) Enforce Sale
                          Order, (B) Confirm Assumption of Liabilities by Lantern Entertainment
                          LLC Pursuant to Asset Purchase Agreement, and (C) Compel Performance
                          by Lantern Entertainment LLC under Asset Purchase Agreement [Docket
                          No. 2231 – filed March 28, 2019]

                   vi.    Supplemental Declaration of Robert P. Bermingham in Support of
                          Investment Counterparties' Motion to (A) Enforce Sale Order, (B)
                          Confirm Assumption of Liabilities by Lantern Entertainment LLC

                                                  5
RLF1 21014369v.1
               Case 18-10601-MFW           Doc 2236      Filed 03/29/19   Page 6 of 7



                          Pursuant to Asset Purchase Agreement, and (C) Compel Performance by
                          Lantern Entertainment LLC under Asset Purchase Agreement [Docket No.
                          2233 – filed March 28, 2019]

                   Status: The hearing on this matter will go forward.

         5.        Motion of Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) to
                   Redact Portions of the Objection of Spyglass Media Group, LLC (f/k/a Lantern
                   Entertainment LLC) to Motion of Y Movie, LLC, Y Theatrical, LLC, YFE
                   Holdings, Inc., OA3, LLC, and RMF, LLC [Docket No. 2203 – filed March 19,
                   2019]

                   Objections / Responses Received:     None to date.

                   Related Documents: None to date.

                   Status: The hearing on this matter will go forward.

         6.        Motion of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc., OA3, LLC,
                   and RMF, LLC, for Authority to (I) Redact Portions of the Reply in Support of
                   Investment Counterparties’ Motion to (A) Enforce Sale Order, (B) Confirm
                   Assumption of Liabilities by Lantern Entertainment LLC Pursuant to Asset
                   Purchase Agreement, and (C) Compel Performance by Lantern Entertainment
                   LLC under Asset Purchase Agreement and File Unredacted Reply Under Seal;
                   and (II) Exceed Page Limit Requirement with Respect to the Reply [Docket No.
                   2232 – filed March 28, 2019]

                   Objections / Responses Received:     None to date.

                   Related Documents: None to date.

                   Status: The hearing on this matter will go forward.




                                                    6
RLF1 21014369v.1
               Case 18-10601-MFW     Doc 2236    Filed 03/29/19    Page 7 of 7



Dated: March 29, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             7
RLF1 21014369v.1
